DETAILED ACTION
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
1.    Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tabankin (US Patent 3,672,269).
Regarding claim 9, Tabankin (figures 1-4) discloses an apparatus for supporting electronic equipment on the exterior of an outdoor structure comprising a housing 12-20 having a first surface 14, the first surface including an optical orifice 40 disposed therethrough, a substantially transparent lens disposed within the optical orifice, and a film member (pictorial representation) disposed on the first surface and covering the optical orifice, the film member being at least partially transparent (at 40), the film member including a graphic design configured to camouflage the optical orifice.
Regarding claim 10, Tabankin (figures 1-4) further discloses a base member 25 configured to be coupled to the housing and the exterior of the outdoor structure.

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
2. Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabankin (US Patent 3,672,269), as applied in claim 9, and further in view of Li (US Patent Publication 2006/0057332).
Regarding claim 11, Tabankin discloses all the claimed limitations except that the film member comprises perforated vinyl. Within the same field of endeavor, Li (paragraphs 0003 & 0004) discloses the teaching of perforated vinyl used to provide one-way see through. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use perforated vinyl for the purpose of allowing a transparent and camouflage cover.
Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
3/27/21